Case 2:19-cv-10099-SDW-LDW Document 30-1 Filed 09/16/19 Page 1 of 2 PageID: 566




 Gregory J. Bevelock
 BEVELOCK & FISHER LLC
 14 Main St., Suite 200
 Madison, NJ 07940
 Tel: (973) 845-2999
 Fax: (973) 845-2797
 gbevelock@bevelocklaw.com
 Attorneys for Defendants Sun Pharma
 Global FZE, Sun Pharma Global Inc., Sun
 Pharmaceutical Industries, Inc., and Sun
 Pharmaceutical Industries Limited


                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 CELGENE CORPORATION,

              Plaintiff,                         C.A. No. 2:19-cv-10099 (SDW) (LDW)

       v.
                                                 DECLARATION OF HUIYA WU IN
 SUN PHARMA GLOBAL FZE, SUN                      SUPPORT OF DEFENDANTS’
 PHARMA GLOBAL INC., SUN                         MOTION TO DISMISS
 PHARMACEUTICAL INDUSTRIES, INC.,
 and SUN PHARMACEUTICAL                          REDACTED VERSION
 INDUSTRIES LIMITED,

              Defendants.




 I, Huiya Wu, declare as follows:

 1.     I am a partner at Goodwin Procter LLP, counsel for Defendants Sun Pharma Global FZE,

 Sun Pharma Global Inc., Sun Pharmaceutical Industries, Inc., and Sun Pharmaceutical Industries

 Limited (collectively, “Sun” or “Defendants”), in the above-captioned matter, and am an active

 member of the New York bar. I submit this declaration in support of Defendants’ Motion to

 Dismiss.
Case 2:19-cv-10099-SDW-LDW Document 30-1 Filed 09/16/19 Page 2 of 2 PageID: 567




 2.     Attached hereto as Exhibit 1 is a true and correct copy of an excerpt of the Orange Book,

 Patent and Exclusivity information for NDA N021880 (REVLIMID®) found at

 https://www.accessdata.fda.gov/scripts/cder/ob/patent_info.cfm?Product_No=005&Appl_No=02

 1880&Appl_type=N (last accessed on 9/3/2019).

 3.     Attached hereto as Exhibit 2 is a true and correct copy of an excerpt of Sun’s ANDA No.

 211846

                                              .



 I hereby declare under penalties of perjury that the foregoing is true and accurate.



 Dated: September 3, 2019


                                                  Huiya Wu




                                                    2
